Citation Nr: 0703120	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In his May 2000 substantive appeal, the veteran requested a 
Board hearing.  He withdrew this request in April 2001.

The December 2006 Informal Hearing Presentation raises the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This issue is referred to 
the RO for further development.


FINDINGS OF FACT

Manifestations of the veteran's PTSD include significant 
occupational and social impairment, anger, hostility, 
depression, hypervigilance, intrusive thoughts, and emotional 
guarding.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in January 
2003 and September 2004.  These letters advised the veteran 
of the information necessary to substantiate his claim, and 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the letters 
implicitly told the veteran to provide any relevant evidence 
in his possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
These letters also informed the veteran that the effective 
date for payment purposes will be determined based on when VA 
receives the claim and when the evidence that establishes the 
basis for the disability rating was submitted, and the 
September 2004 letter informed the veteran of the types of 
evidence that may establish the severity of his service-
connected PTSD.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  Notice, however, was 
legally impossible in the circumstances of this case, where 
the claim was initially adjudicated in December 1999.  The 
Board further notes the express purpose of its September 2004 
remand was to cure any notification deficiencies.  The 
appellant was subsequently provided with content-complying 
notice and proper VA process, as discussed above.  The 
information and evidence received after the initial 
adjudication was afforded proper subsequent VA process, as 
was evidence received after issuance of the development 
letter.  Furthermore, because the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, any defect with respect to the 
timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA Medical Center records, private medical 
records, employment records, lay statements from the 
veteran's supervisor and co-workers, and VA examination 
reports from August 1999, April 2001, February 2005, and 
October 2005.  The veteran was given ample notice and 
opportunity to provide evidence on his behalf or to inform VA 
of existing evidence that had not been obtained.  Therefore, 
the Board finds VA has satisfied the duty to assist in 
obtaining evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings, that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's PTSD was initially assigned a 30 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.  
Id.

A 50 percent evaluation is appropriate where there is 
objective evidence demonstrating occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The veteran's PTSD is currently assigned a 70 percent 
disability rating under Diagnostic Code 9411.  A 70 percent 
rating is awarded where the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

In the case at hand, a 100 percent disability rating is not 
warranted for the veteran's PTSD, as the competent evidence 
of record does not indicate that the veteran experiences 
total occupational and social impairment.  VA examination 
reports, private and VA medical records, and lay testimony 
from the veteran's co-workers reflect severe occupational 
impairment characterized by frequent absences from work, 
including a 15-day disciplinary suspension due to misconduct, 
and difficulty getting along with his co-workers due to anger 
and depression.  However, the veteran is capable of gainful 
employment, as is evident by the fact that he has not been 
fired from the job he has held with the State of Michigan for 
over twenty years.  The October 2005 VA examination report, 
which is based on physical examination of the veteran and on 
review of his medical records, his employment records, and 
the lay statements of his co-workers, assigns a GAF score of 
45 in part because of the veteran's continued employment 
despite serious problems at work.  

Furthermore, the record does not reflect a degree of social 
impairment that would justify a 100 percent rating.  The 
veteran has been divorced twice and has been married to his 
current spouse for the past ten years.  As noted in the 
October 2005 VA examination report, the length of the 
veteran's current marriage and the fact that he was able to 
remarry indicate the appropriateness of a GAF score above 40.  
The 70 percent disability rating acknowledges the veteran's 
serious social impairment and emotional guarding, and the 
evidence of record does not indicate the total social 
disability of a 100 percent rating.

Nor does the overall degree of the veteran's symptoms more 
nearly approximate that of the 100 percent rating criteria.  
The December 2006 Informal Hearing Presentation cites medical 
records describing excessive anger, circumstantial and 
tangential speech,and frequent thought derailment and 
blocking.  Symptoms such as these are adequately compensated 
by a 50 percent rating.  Reference is also made to a January 
2001 clinical update that notes "severely impaired abstract 
reasoning and memory functions, both intermediate and 
remote."  However, nothing in this update indicates the 
veteran's memory is impaired to such an extent that he cannot 
remember his own name, his own occupation, or the names of 
close relatives.  Moreover, other medical evidence of record 
generally describes the veteran's memory as fair or adequate, 
while records describing the veteran's memory as poor do not 
suggest memory problems to the degree listed above for a 100 
percent rating.  Nor has the veteran alleged such severe 
memory loss. 

The veteran's thought processes and communication are 
consistently described as coherent, organized, and goal 
directed, with no delusions and no hallucinations, and VA 
examination reports consistently note the veteran to be alert 
and properly oriented.  While noting the veteran's history of 
anger and hostility toward co-workers and supervisors, none 
of the examination reports indicate suicidal or homicidal 
ideation.  Examination reports generally note that the 
veteran has a neat and clean appearance and do not find that 
he has difficulties with activities of daily living.  
Therefore, the Board believes the veteran's symptoms do not 
more closely approximate a 100 percent rating.

Nor do the veteran's GAF scores, which range from 30 to 70, 
justify a 100 percent rating, as the symptoms accompanying 
even the lowest GAF scores are already compensated by the 70 
percent rating.  For example, the February 2001 clinical 
update describes flat affect; circumstantial and tangential 
speech; frequent thought derailment and blocking; frequent 
nightmares; intrusive thoughts; panic attacks; anhedonia; 
insomnia; severely impaired abstract reasoning and memory 
functions, both immediate and remote; depression; 
hyperarousal; exaggerated startle response; excessive anger; 
and severely impaired interpersonal relationships and social-
occupational functioning.  A GAF score of 30 is assigned due 
to chronic anger and persistent hostility toward others.  
While this description does signify significant occupational 
and social impairment, it does not qualitatively reflect the 
total occupational and social impairment to warrant a 100 
percent rating under Diagnostic Code 9411.   Therefore, the 
Board believes the 70 percent disability rating is 
appropriate.

The evidence in this case fails to show that the veteran's 
major depressive disorder has caused marked interference with 
his employment beyond that interference contemplated in the 
assigned ratings, and the veteran has never been hospitalized 
for his PTSD.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


